 1
 2
 3
 4
 5
 6
 7
 8
 9                          UNITED STATES DISTRICT COURT
10                         SOUTHERN DISTRICT OF CALIFORNIA
11
12   JAMES EMMETT FARR,                                Case No.: 16-cv-1279-JLS (MDD)
13                                    Plaintiff,
                                                       ORDER (1) ADOPTING REPORT
14   v.                                                AND RECOMMENDATION,
                                                       (2) GRANTING MOTION TO
15   DANIEL PARAMO, Warden, et al.,
                                                       DISMISS, AND
16                                 Defendants.         (3) DISMISSING WITH PREJUDICE
                                                       DEFENDANTS WALL AND SOTO
17
18                                                     (ECF Nos. 55, 57)
19
20         Presently before the Court is Magistrate Judge Michael D. Dembin’s Report and
21   Recommendation (“R&R,” ECF No. 57). Magistrate Judge Dembin recommends that the
22   Court grant Defendants’ Motion to Dismiss (“Mot.,” ECF No. 55). Plaintiff did not oppose
23   the Motion and did not file any objections to the R&R. Having considered Magistrate
24   Judge Dembin’s R&R, the parties’ arguments, and the law, the Court rules as follows.
25                                      BACKGROUND
26         Magistrate Judge Dembin’s August 18, 2017 Report and Recommendation and the
27   instant R&R contain a complete and accurate recitation of the relevant portions of the
28   factual and procedural histories underlying Defendants’ pending Motion to Dismiss. See

                                                   1
                                                                            16-cv-1279-JLS (MDD)
 1   ECF No. 35 at 1–7; R&R at 1–3. This Order incorporates by reference the background as
 2   set forth therein.
 3                                       LEGAL STANDARD
 4          Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1) set forth a district
 5   court’s duties regarding a magistrate judge’s report and recommendation. The district court
 6   “shall make a de novo determination of those portions of the report . . . to which objection
 7   is made,” and “may accept, reject, or modify, in whole or in part, the findings or
 8   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(c); see also
 9   United States v. Raddatz, 447 U.S. 667, 673–76 (1980). In the absence of a timely
10   objection, however, “the Court need only satisfy itself that there is no clear error on the
11   face of the record in order to accept the recommendation.” Fed. R. Civ. P. 72 advisory
12   committee’s note (citing Campbell v. U.S. Dist. Court, 510 F.2d 196, 206 (9th Cir. 1974)).
13                                            ANALYSIS
14          Magistrate Judge Dembin recommends that the Court grant Defendants Wall and
15   Soto’s Motion without leave to amend. See R&R at 5. This is because:
16                 Wall and Soto were named as Defendants in the caption of the
                   original Complaint[;] however[,] they are not mentioned in the
17
                   body. . . . Plaintiff does not allege that Wall and Soto acted under
18                 color of law. Plaintiff has only named Defendants in the caption
                   and referred to them in the exhibits. Plaintiff does not state in
19
                   the body of the Complaint that Defendants have caused him
20                 injury, or that they deprived Plaintiff of any Constitutional rights.
                   Therefore, Plaintiff has not established a valid claim against
21
                   Defendants Wall and Soto. Plaintiff has had opportunities to
22                 amend his Complaint [to] assert facts against Defendants Wall
                   and Soto and has not.
23
24   R&R at 4–5.          The Court finds no clear error in Magistrate Judge Dembin’s
25   recommendation.       Consequently, the Court ADOPTS the R&R in its entirety and
26   GRANTS the Defendants Wall and Soto’s Motion.
27   ///
28   ///

                                                     2
                                                                                   16-cv-1279-JLS (MDD)
 1                                     CONCLUSION
 2         For the reasons stated above, the Court (1) ADOPTS Magistrate Judge Dembin’s
 3   R&R (ECF No. 57), (2) GRANTS Defendants’ Motion (ECF No. 55), and
 4   (3) DISMISSES WITH PREJUDICE the Complaint against Defendants Sergeant Wall
 5   and Lieutenant Soto.
 6         Defendants Sergeant M. Ramrakha, Correctional Officer A. Hernandez, and
 7   Correctional Officer R. Bernard SHALL FILE AN ANSWER to Plaintiff’s sole
 8   remaining Eighth Amendment claim within fourteen (14) days of the electronic docketing
 9   of this Order.
10         IT IS SO ORDERED.
11
12   Dated: October 17, 2018
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               3
                                                                          16-cv-1279-JLS (MDD)
